MEMORANDUM *
Charles McBride brought this refund suit for federal income taxes assessed in 1996 and arising out of a partnership governed by the Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”), 26 U.S.C. § 6211 et seq. The district court dismissed the action for lack of subject matter jurisdiction pursuant to 26 U.S.C. § 7422, and plaintiff appeals.
The district court ruled that McBride’s suit was untimely, as it fell outside the six month statute of limitations for refunds attributable to “partnership items.” 26 U.S.C. § 7422(h); 26 U.S.C. § 6230(c)(2). The district court also held that the disallowance by the I.R.S. of an investment tax credit carryback was not an “affected item” requiring a partner level determination and thus did not require a separate notice of deficiency to McBride. Thus, the six month statute of limitations remains applicable in all respects.
We adopt the reasoning of the district court, set forth in its Order of June 13, 2001, in which it properly dismissed McBride’s claim for lack of subject matter jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.